Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I and Fig. 10 in the reply filed on 10/12/20 and 2/12/21 is acknowledged.
Claims 3-7 and 14-17 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/20 and 2/12/21.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzen (9,482,053) in view of either Deal (2011/0067954) or Georges (2018/0340371).
Polzen shows;
1.    A ladder safety device comprising:
       a pair of stabilizing legs (110a; 110b), each configured to be attached to respective legs of a ladder through an attachment mechanism (120), such that the stabilizing legs are configured to extend away from the ladder leg at one or more angles to stabilize the ladder when the one or more stabilizing legs are arranged in a deployed position; and
     wherein each attachment mechanism comprises a base bracket (122) and an angled leg bracket (Fig. 4B, 123),
     wherein the angled leg bracket is configured to receive the corresponding stabilizing leg.
      The claimed difference being the base bracket is configured to bracket around sides of the ladder leg.
      Deal shows a base bracket with side flanges (6 in Fig.3, and in Fig. 6 showing the bracket attached to the rail by pin 16 through a hole 17 in the bracket) configured to bracket around sides of a ladder leg.

         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base brackets of Polzen to comprise side flanges, as taught by either Deal or Geoges, since it would have provided the predictable results of bracketing around sides of the ladder leg.
2.    The ladder safety device of claim 1, wherein each attachment mechanism further comprises:
      one or more alignment tubes (126a, 126b) configured to be inserted into rungs of a ladder, and wherein at least one of the alignment tubes comprises a threaded hole for receiving a bolt (129).
9.    The ladder safety device of claim 1, further comprising a level mount (160) configured to be inserted into a mounting hole formed in one of the base brackets.

11.    The ladder safety device of claim 1, further comprising a removable foot pad (114, 114c) configured to be attached to a stabilizing leg of the ladder safety device to provide a more secure contact with a ground surface.
12.    The ladder safety device of claim 11, wherein the removable foot pad (114) is an enlarged foot pad configured to be removably attached below a foot of the ladder safety device.
13.    The ladder safety device of claim 11, wherein the removable foot pad (114)      is secured to the ladder safety device by inserting a pin or rod (116) through matching holes on the removable foot pad and stabilizing leg.
       Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzen (9,482,053) in view of either Deal (2011/0067954) or Georges (2018/0340371), as applied to claim 1 above, and further in view of Blehm (7,163,084).
       Blehm show a leg extension (16) configured to be removably inserted between sections (18 and 12) of a stabilizing leg (at 10) to further extend a length of the stabilizing leg.

8.    The ladder safety device of claim 1, further comprising a leg extension configured to be removably inserted between sections of the stabilizing leg to further extend a length of the stabilizing leg.
        Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzen (9,482,053) in view of either Deal (2011/0067954) or Georges (2018/0340371).
Polzen shows;
18.   A ladder safety device, comprising:
        a pair of attachment mechanisms (120) configured to be arranged on and attached to opposite sides of a ladder, each attachment mechanism comprising:

         an angled leg bracket (123) securely connected to the base bracket; and a pair of stabilizing legs (110a, 110b), each stabilizing leg configured to be received within a corresponding angled leg bracket of the attachment mechanisms.
      The claimed difference being the base bracket is configured to surround at least three sides of the ladder leg.
      Deal shows a base bracket with side flanges (6 in Fig.3, and in Fig. 6 showing the bracket attached to the rail by pin 16 through a hole 17in the bracket) configured to surround at least three sides of a ladder leg.
         Georges shows a base bracket with side flanges (140 in Fig.3) configured to surround at least three sides of a ladder leg.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base brackets of Polzen to comprise side flanges, as .
       Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzen (9,482,053) in view of either Deal (2011/0067954) or Georges (2018/0340371), as applied to claim 18 above, and further in view of Umlor (10,501,991).
      Umlor teaches the use a plurality of alignment slots (22, 24) in a base bracket (12), wherein the slots are configured to receive corresponding protrusions (26, 28) from a bracket (14) to facilitate welding or otherwise securing to the bracket to the base bracket.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base brackets and angle brackets of Polzen to comprise aligned slots and corresponding protrusions, as taught by Umlor, since it 
19.    The ladder safety device of claim 18, wherein each base bracket comprises
a plurality of alignment slots configured to receive corresponding protrusions from the angled leg bracket, and wherein the angled leg bracket is welded or otherwise secured to the base bracket.
       Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzen (9,482,053) in view of either Deal (2011/0067954) or Georges (2018/0340371), as applied to claim 18 above, and further in view of Perez (2009/0159367).
       Perez teaches the use of a nonslip surface (13, 12) arranged on the inside of a base bracket (1) to provide a nonslip contact between the base bracket and a ladder leg.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
20.     The ladder safety device of claim 18, further comprising:
           a nonslip surface arranged on the inside of the base bracket to provide a nonslip contact between the base bracket and the ladder leg.
          
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634